DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 4, 2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, 8, 11-13, 15, 16, 18-20, 29, 31-33, 50 and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Anglemyer (US 1,186,062) in view of Pfarr, Jr. (US 4,180,247) and Ferris (US 1,516,179).
As to claim 1, Anglemyer discloses a metal fencing system comprising: 
a plurality of metal fence posts P; and 
a plurality of retaining clips S, 
wherein each metal fence post of the plurality of metal fence posts comprises a plurality of discrete apertures O arranged to receive a coupling portion of a retaining clip and a surface against which fencing wire may be secured; and 
wherein each retaining clip comprises a central fencing wire securing portion 4 and two opposing coupling portions 1,2,3 arranged in use to cooperate with the discrete apertures and to secure the retaining clip to the metal fence post, 
wherein each of the coupling portions comprises a first portion 1 connected to and extending away from the central fencing wire securing portion and a second distal portion 3 extending towards the central fencing wire securing portion,
wherein, in use, the fencing wire is secured between the central fencing wire securing portion and the surface against which fencing wire W may be secured,
wherein at least one of the two coupling portions is arranged to deflect in a first direction when penetrating an aperture of a metal fence post and to return to an un-deflected position once through the aperture (Figures 1-3).
Anglemyer discloses a fencing system wherein each retaining clip comprises an arcuate central fencing wire securing portion 4; instead of a straight central fencing wire securing portion, wherein, in use, a vertical adjustment space, which is formed between the straight central fencing wire securing portion and the surface against which fencing wire may be secured, provides an area in which the fencing wire is vertically adjusted.  
Pfarr, Jr. teaches a fencing system wherein a retaining clip 110,112,114,116 comprises either an arcuate central fencing wire securing portion 126,128,130 or a straight central fencing wire securing portion 132, wherein, in use, a vertical adjustment space, which is formed between the straight central fencing wire securing portion and the surface against fencing wire may be secured, provides an area in which the fencing wire is vertically adjusted; both the arcuate central fencing wire securing portion and the straight central fencing wire securing portion securely retaining a fencing wire to a post (Figures 1-12).  Inasmuch as the references disclose arcuate central fencing wire securing portions and straight central fencing wire securing portions as art recognized structural and functional equivalents for securely retaining a fencing wire to a post, it would have been obvious to one of ordinary skill in the exercise art to substitute one for the other.  In re Fout, 675 F.2d 297, 301, 213 USPQ 532, 536 (CCPA 1982).
Anglemyer fails to disclose a fencing system wherein a pair of adjacent retaining clips is received within a series of three adjacent apertures, such that a lower coupling portion of an upper retaining clip, of the pair of adjacent retaining clips, is received within a same aperture as an upper coupling portion of a lower retaining clip, of the pair of adjacent retaining clips.
Ferris teaches a fencing system wherein a pair of adjacent retaining clips 16 is received within a series of three adjacent apertures 15, such that a lower coupling portion 18 of an upper retaining clip, of the pair of adjacent retaining clips, is received within a same aperture as an upper coupling portion 17 of a lower retaining clip, of the pair of adjacent retaining clips; the pair of adjacent retaining clips being received within a series of three adjacent apertures enabling fencing wires 20 to securely affixed to fence posts 10 in close proximity to each other, providing for a more secure barrier (Figures 1-3; P1 L93-101).  Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fencing system disclosed by Anglemyer wherein a pair of adjacent retaining clips is received within a series of three adjacent apertures, such that a lower coupling portion of an upper retaining clip of the pair is received within a same aperture as an upper coupling portion of a lower retaining clip of the pair, as taught by Ferris, in order to enable fencing wires to be securely affixed to the fence posts in close proximity to each other, providing for a more secure barrier.
As to claim 2, Anglemyer discloses a metal fencing system wherein the two coupling portions 1,2,3 are at opposing ends of the central fencing wire securing portion 4 (Figures 1-3).  
As to claim 4, Anglemyer discloses a metal fencing system wherein each metal fence post P is sufficiently rigid such that the metal fence post does not deflect when at least one of the two coupling portions 1,2,3 penetrates an aperture of the metal fence post (Figures 1-3).
As to claims 5 and 6, Anglemyer fails to explicitly discloses a metal fencing system wherein the apertures are circular or rectangular.  Anglemyer does not disclose any structural or functional significance as to the specific cross-sectional shape of the apertures O; other than that the clips are securely retained within the apertures.   
Applicant is reminded that a change in the shape of a prior art device, wherein there is no structural or functional significance disclosed as to the specific shape of an element, is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fencing system disclosed by Anglemyer wherein each aperture comprises a circular or rectangular cross-sectional shape, as Anglemyer does not disclose any structural or functional significance as to the specific cross-sectional shape of the apertures; other than that the clips are securely retained within the apertures, and as such practice is a design consideration within the skill of the art which would yield expected and predictable results.
As to claim 8, Anglemyer discloses a metal fencing system wherein at least a subset of the apertures O are arranged in a line along one of the metal fence posts  P (Figures 1-3).  
As to claim 11, Anglemyer discloses a metal fencing system wherein the apertures O are adapted to contact a portion of a coupling portion 1,2,3 to restrict free rotation of the coupling portion relative to an aperture when the coupling portion is located in an aperture (Figures 1-3).
As to claims 12 and 13, Anglemyer discloses a metal fencing system wherein the apertures O are in the form of holes penetrating a wall of the metal fence posts, wherein the holes are capable of being punched or drilled (Figures 1-3).
Applicant is reminded that process limitations are given little patentable weight in product claims since the patentability determination of product-by-process claims is based on the product itself, even though such claims are limited and defined by the process.  See MPEP § 2113.  “The patentability of a product does not depend on its method of production. “  In re Thorpe, 777 F.2d 695,698,USPQ 964,966 (Fed.Cir.1985).  Accordingly, the process limitations of the holed being punched or drilled have little patentably weight; all that is required of claims 12 and 13 is that the holes are capable of being punched or drilled.  
As to claim 15, Anglemyer discloses a metal fencing system wherein the plurality of discrete apertures O are uniformly spaced along at least part of the length of the surface (Figures 1-3). 
As to claim 16, Anglemyer fails to explicitly disclose a metal fencing system wherein a portion of the metal fence posts extends in a direction generally perpendicular to a face of the surface.  Anglemyer does not disclose any structural or functional significance as to the specific cross-sectional shape of the post P.
Applicant is reminded that a change in the shape of a prior art device, wherein there is no structural or functional significance disclosed as to the specific shape of an element, is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fencing system disclosed by Anglemyer wherein a portion of the metal fence posts extends in a direction generally perpendicular to a face of the surface, as Anglemyer does not disclose any structural or functional significance as to the specific cross-sectional shape of the post, and as such practice is a design consideration within the skill of the art which would yield expected and predictable results.
As to claims 18 and 19, Anglemyer discloses a metal fencing system wherein one or more of the metal fence posts P are capable of receiving a reinforcing member formed as an I shaped bar connected to a cavity formed within the one or more of the metal fence posts (Figures 1-3).  
As to claim 20, Anglemyer discloses a metal fencing system wherein the metal fence posts P are in the form of an elongate member comprising an outer metal perimeter defining a closed or partially closed hollow inner region with apertures O arranged along at least one face of the metal perimeter (Figures 1-3).  
As to claim 29, Anglemyer discloses a metal fencing system wherein the coupling portions 1,2,3 extend in a generally perpendicular direction to an elongate axis of the central fencing wire securing portion 4 (Figures 1-3).  
As to claim 31, Anglemyer discloses a metal fencing system wherein each of the coupling portions 1,2,3 has an angle of less than 90 degrees between the first portion 1 and the central fencing wire securing portion 4 (Figures 1-3).  
As to claim 32, Anglemyer as modified discloses a metal fencing system wherein one of the retaining clips S is in the form of an elongate line having a straight central portion 4 and two generally V-shaped portions 1,2,3 at either end thereof, and wherein apexes of the two V-shaped portions extend in a same direction away from the straight central portion (Figures 1-3).  
As to claim 33, Anglemyer discloses a metal fencing system wherein rigidity of the coupling portions 1,2,3 is set such as to be capable of allowing a user to cause the coupling portions to penetrate through the apertures O of the metal fence posts P using hand force (Figures 1-3).
As to claim 50, Anglemyer discloses a method of erecting a metal fence comprising the metal fencing system (Figures 1-3).
As to claim 56, Anglemyer as modified by Pfarr, Jr. discloses a metal fencing system wherein, in use, the vertical adjustment space, provides the area in which the fencing wire W is vertically adjusted, while the fencing wire remains compressed between the straight central fencing wire securing portion 4 (132 Pfarr Figure 12) and the surface against which the fencing wire may be secured (Figure 2).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Anglemyer in view of Pfarr, Jr. and Ferris, as applied to claim 1 above, and further in view of Peterson (US 987,485).
As to claim 7, Anglemyer fails to disclose a metal fencing system wherein a portion of each of the apertures are chamfered such that the chamfer cooperates with the two opposing coupling portions of one of the retaining clips.  
Peterson teaches a metal fencing system wherein a portion of each aperture 11 is chamfered such that the chamfer cooperates with two opposing coupling portions 14,15 of one of retaining clips 13; the chamfered portion of the aperture providing for easy alignment and insertion of the coupling portion of the clip into the apertures (Figures 1-4).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the fencing system disclosed by Anglemyer wherein each aperture comprises a chamfered portion, as taught by Peterson, in order to provide for easy alignment and insertion of the coupling portion of the clip into the apertures.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Anglemyer in view of Pfarr, Jr. and Ferris, as applied to claim 1 above, and further in view of Young et al. (US 5,746,040).
As to claim 9, Anglemyer fails to disclose a metal fencing system wherein at least a subset of the apertures are arranged in two lines.  
Young et al. teach a metal fencing system wherein at least a subset of apertures 36 are arranged in two lines; the parallel lines of apertures enabling adjacent wire fencing panels to be affixed to the same post, providing for greater utility of the fencing system (Figures 1-5).  Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fencing system disclosed by Young et al. to comprise parallel lines of apertures, as taught by Young et al., in order to enable adjacent wire fencing panels to be affixed to the same post, providing for greater utility of the fencing system 

Claims 21, 22, 27, 28 and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Anglemyer in view of Pfarr, Jr. and Ferris, as applied to claim 1 above, and further in view of Groupe Bacacier (FR 3 014 129).
As to claims 21, 22, 27 and 28, Anglemyer discloses a metal fencing system comprising extruded hollow metal fence posts; instead of bent sheet metal fence posts comprising an elongate prism having a generally U-shaped cross-section, wherein a face of the elongate member comprises a slot extending along at least part of the length thereof, and comprising a pair of channels extending along at least part of the length of the metal fence posts capable of receiving a reinforcement member.
Groupe Bacacier teaches a metal fencing system comprising bent sheet metal fence posts 3 comprising an elongate prism having a generally U-shaped cross-section, wherein a face of the elongate member comprises a slot 23 extending along at least part of the length thereof, and comprising a pair of channels 22,33 extending along at least part of the length of the metal fence posts capable of receiving a reinforcement member 7; the channels of the U-shaped fence post removably receiving the reinforcement member, providing for secure anchoring of the post in the ground while enabling the fence post to be simply and quickly replaced in the event of damage or if a different height fence is desired (Figures 1-9; paragraphs [0009-0010]).  Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fencing system disclosed by Anglemyer wherein the fence posts comprise U-shaped fence posts comprising a pair of channels which removably receive a reinforcement member, as taught by Groupe Bacacier, in order to provide for secure anchoring of the posts in the ground while enabling the fence posts to be simply and quickly replaced in the event of damage or if a different height fence is desired.
As to claim 55, Anglemyer discloses a metal fencing system comprising extruded hollow metal fence posts; instead of wherein the fence post comprises a hollow U-shaped cross-sectional profile having a base wall and a pair of opposing side walls with U-shaped end portions defining opposing channels therein, which are configured to receive opposing flanges of an I-shaped reinforcing member, and wherein the base wall of the fence post comprises the plurality of apertures therein.
Groupe Bacacier teaches a metal fencing system wherein a fence post 3 comprises a hollow U-shaped cross-sectional profile having a base wall 25 and a pair of opposing side walls 24 with U-shaped end portions 22,23 defining opposing channels therein, which are configured to receive opposing flanges of an I-shaped reinforcing member 7, and wherein the base wall of the fence post comprises the plurality of fencing wire attachment catches 30 thereon; the channels of the U-shaped fence post removably receiving the reinforcement member, providing for secure anchoring of the post in the ground while enabling the fence post to be simply and quickly replaced in the event of damage or if a different height fence is desired (Figures 1-9; paragraphs [0009-0010]).  Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fencing system disclosed by Anglemyer wherein the fence posts comprise U-shaped fence posts comprising a pair of channels which removably receive a reinforcement member, as taught by Groupe Bacacier, such that the base wall of the fence post comprises the plurality of apertures therein, in order to provide for secure anchoring of the posts in the ground while enabling the fence posts to be simply and quickly replaced in the event of damage or if a different height fence is desired.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P FERGUSON whose telephone number is (571)272-7081. The examiner can normally be reached M-F (10:00 am-7:00 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571)270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

11/23/22
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619